Citation Nr: 1145814	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  10-08 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1151.  

2.  Entitlement to DIC under 38 U.S.C.A. § 1318.  



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney





ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1940 to May 1946.  He died in May 2000.  The claimant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to DIC under 38 U.S.C.A. § 1151 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in May 2000.  At the time of his death, he was in receipt of compensation for paralysis of the right radial nerve, with considerable muscle loss; limitation of motion of the right arm; shell fragment wounds of the right shoulder; limitation of motion of the right elbow; and shell fragment wounds of the right hip.  

2.  Effective March 4, 1996, the Veteran was awarded a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

3.  The Veteran was not continuously rated totally disabled due to service-connected disabilities, or due to unemployability, for at least 10 years preceding his death; nor was a total evaluation continuously in effect since the date of his discharge from military service and for at least five years immediately preceding his death; nor would he have been in receipt of such compensation in either case, but for clear and unmistakable error (CUE) in a prior decision, which has not been established here.  

4.  The Veteran was not a former prisoner of war (POW).  


CONCLUSION OF LAW

The criteria for DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2000 & Supp. 2011); 38 C.F.R. § 3.22 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

With respect to the appellant's claim for DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318, the Board has determined that there is no legal entitlement to the claimed benefits as a matter of law.  The notice provisions and duty to assist provisions are not applicable to a claim where the claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-2004 (June 23, 2004).  These matters involve an inquiry based upon the evidence of record prior to the Veteran's death and not based upon the development of new evidence.  As there is no dispute as to the underlying facts of this case, and as the Board has denied the claim as a matter of law, the notice and duty to assist provisions are inapplicable.  See e.g., Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 362 (2001). 

Given the foregoing, there is no issue as to whether VA has complied with its duty to notify the appellant of her duties to obtain evidence, and the Board finds that there is no reasonable possibility that any further assistance would aid the appellant in substantiating her claim for DIC.  38 U.S.C.A. §§ 5102, 5103, 5103A ; see Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to an appellant are to be avoided).  Accordingly, it is not prejudicial for the Board to decide the issue of entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 without further development.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The appellant, the surviving spouse of the Veteran, seeks compensation under 38 U.S.C.A. § 1318.  38 U.S.C.A. § 1318 provides that VA will pay DIC benefits to the surviving spouse of a Veteran if the Veteran's death was not the result of his own willful misconduct and if at the time of death the Veteran was receiving, or entitled to receive, compensation for service-connected disability that was 

(1) Rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; 

(2) Rated by VA as totally disabling continuously since the Veteran's release from active duty and for at least five years immediately preceding death; or 

(3) Rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death, if the Veteran was a former prisoner of war (POW) who died after September 30, 1999.  

38 U.S.C.A. § 1318.  

For purposes of 38 U.S.C.A. § 1318, "entitled to receive" means that the Veteran filed a claim for disability compensation during his lifetime and one of the following circumstances is satisfied: 

(1)  The Veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the period specified but for clear and unmistakable error committed by VA in a decision on a claim filed during the Veteran's lifetime; or 

(2)  Additional evidence submitted to VA before or after the Veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, provides a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively in accordance with 38 C.F.R. §§ 3.156(c) and 3.400(q)(2) for the relevant period specified; or 

(3)  At the time of death, the Veteran had a service-connected disability that was continuously rated totally disabling by VA for the period specified, but was not receiving compensation because 

(a) VA was paying the compensation to the Veteran's dependents; 

(b) VA was withholding the compensation under authority of 38 U.S.C.A. § 5314 to offset an indebtedness of the Veteran; 

(c) The Veteran had not waived retired or retirement pay in order to receive compensation; 

(d) VA was withholding payments under the provisions of 10 U.S.C.A. § 1174(h)(2); 

(e) VA was withholding payments because the Veteran's whereabouts were unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or 

(f) VA was withholding payments under 38 U.S.C.A. § 5308  but determines that benefits were payable under 38 U.S.C.A. § 5309. 

38 C.F.R. § 3.22(b). 

In the present case, the Board finds that the preponderance of the evidence is against the appellant's claim for DIC benefits under the provisions of 38 U.S.C.A. § 1318.  The evidence of record shows that the Veteran's disabilities were rated as a combined 80 percent disabling for paralysis of the right radial nerve, with considerable muscle loss; limitation of motion of the right arm; shell fragment wounds of the right shoulder; limitation of motion of the right elbow; and shell fragment wounds of the right hip.  His combined rating was 80 percent until March 4, 1996, the effective date for an award of a total disability rating based on individual unemployability due to service-connected disability (TDIU).  From May 1946 until the award of a TDIU effective March 4, 1996; he was not assigned a total disability rating at any point following his separation from active duty.  The record does not show, and the appellant does not allege, that the Veteran was a former POW or that he was continuously rated as totally disabled since his release from active duty in 1946.  

The Board notes further that no argument has been made that there was clear and unmistakable error (CUE) in any of the rating decisions entered by the RO concerning the Veteran's award of service connection or the ratings assigned for his service-connected disabilities.  38 C.F.R. § 3.22(b)(3); Fugo v. Brown, 6 Vet. App. 40, 43-44   (1993); Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994) (establishing that if a claimant wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error).  Similarly, the appellant has not identified or submitted additional, previously unconsidered service department records that would provide a basis for reopening a previously decided claim.  Simply put, the record provides no basis for an award of DIC benefits under 38 U.S.C.A. § 1318.  Therefore, the claim must be denied.  

In so finding, the Board acknowledges that in January 2000, VA amended 38 C.F.R. § 3.22, the implementing regulation for 38 U.S.C.A. § 1318, to restrict the award of DIC benefits to cases where the Veteran, during his or her lifetime, had established a right to receive total service-connected disability compensation for the period of time required by 38 U.S.C.A. § 1318, or would have established such right but for clear and unmistakable error (CUE) in the adjudication of a claim or claims.  See 38 C.F.R. § 3.22.  The regulation, as amended, specifically prohibited "hypothetical entitlement," which was considered an additional basis for establishing eligibility under the regulation prior to the January 2000 amendment.  The U.S. Court of Appeals for Veterans Claims (Court) has held that VA may not apply the amended version of 38 C.F.R. § 3.22 to claims for DIC that were pending when the amended regulation went into effect on January 21, 2000.  Rodriguez v. Nicholson, 19 Vet. App. 275 (2005).  In the present case, however, because the pending 38 U.S.C.A. § 1318 claim was received subsequent to January 2000, the amended regulation may be applied by VA in the pending appeal.  

For the foregoing reasons, the claim for dependency and indemnity compensation benefits under the provisions of 38 U.S.C.A. § 1318  must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As this adjudication of the pending claim is denied as a matter of law, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Sabonis, 6 Vet. App. at 430.  


ORDER

Entitlement to dependency and indemnity compensation under 38 U.S.C.A. § 1318 is denied.  


REMAND

The appellant seeks DIC benefits pursuant to 38 U.S.C.A. § 1151.  38 U.S.C.A. § 1151 provides that compensation shall be awarded for a qualifying additional disability or death of a Veteran in the same manner as if such additional disability or death were service connected.  For purposes of this section, a disability or death is a qualifying additional disability or death if it was not the result of the Veteran's willful misconduct and was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran by VA under any law administered by the Secretary, and the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151.  In the present case, the appellant contends VA's carelessness, lack of proper care, and related negligence caused or substantially contributed to the Veteran's death in May 2000.  The Veteran was an inpatient at a VA medical center at the time of his death in May 2000, according to the medical evidence within the claims folder.  

Review of the record indicates the appellant filed a Federal Tort Claims Act (FTCA) claim against VA in 2002, which resulted in an August 2004 settlement between VA and the appellant in which the appellant and the Veteran's children were awarded $150,000.  This claim was considered by VA's Regional Counsel for Decatur, GA.  Some records of the appellant's FTCA claim and settlement have been associated with the claims file, but, because the claims file has been reconstructed due to loss of the original version, it is unclear whether these records are complete, or whether they were provided by VA or the appellant.  In a March 2010 written statement, the appellant's attorney argued that the complete records of the FTCA settlement have not been associated with the claims folder or considered by the RO.  The attorney further asserted that these records may establish liability on the part of VA for the cause of the Veteran's death.  

In cases where the pertinent medical or other governmental records are presumed missing and/or destroyed, VA has a heightened obligation to explain its findings and conclusions, and to consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As noted above, the original version of the Veteran's claims file was lost, and the current version is a reconstructed file.  Due to this heightened obligation, the Board finds that a request for the complete file from VA's Regional Counsel for Decatur, GA, is therefore warranted.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Regional Counsel for Decatur, GA, and request that copies of any documentation developed in association with the appellant's Federal Tort Claims Act claim be forwarded for incorporation into the claims file.  If such documentation is not available, a written statement from the Regional Counsel to that effect should be requested and incorporated into the record.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


